Citation Nr: 1635684	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  12-27 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to October 1963.  He died in January 2009.  The Appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The appellant was scheduled to appear before the Board at the RO on August 18, 2016.  However, on July 22, 2016, she cancelled her Board hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records are silent for diagnosis or treatment of hepatitis C; however, he was treated for gastrointestinal complaints on several occasions.  Of record is a January 2000 Florida Department of Health notice indicating that the Veteran tested positive for hepatitis C in October 1999.  His March 2002 VA treatment records indicate that he sought to establish VA care and obtain evaluation and treatment for hepatitis C.  At that time there was an impression of Hepatitis C, no clear etiology, "?? Vaccination v. transfusion (not sure if received)".  A July 2002 hepatology consult noted that the Veteran denied a history of intravenous drug abuse (IDVA).  He also stated that he never had any transfusions or tattoos.  He gave a history of alcohol abuse and of surgery (a right inguinal hernia repair) in 1977.  He had been married for 43 years and his wife was HCV negative.  The Veteran's January 2009 death certificate indicates that he died from end-stage liver disease, with underlying causes of hepatitis C and alcohol.  

In a number of statements made during the appeal, the appellant asserted that during service the Veteran was exposed to hepatitis C from being injected with unsterilized needles.  In an August 2009 statement, she asserted that she was told that many people were in the VA Medical Center (VAMC) hepatitis C program due to being exposed to hepatitis C during service from injections with reused needles.  In her September 2010 Notice of Disagreement, the appellant asserted that the Veteran's work during service was top secret and it would be impossible to determine in what areas in the world he obtained "shots."  In a November 2013 statement, she referred to a newspaper article that indicated that hepatitis C lay dormant for many years in patients and older patients were advised to be tested. 

On remand, the AOJ should obtain an adequate medical opinion that addresses the issue of whether the Veteran's Hepatitis C was related to his service, specifically, receiving injections from reused or unsterilized needles and/or his in-service gastrointestinal complaints.  

Also, the Veteran's VA treatment records reflect that he was being treated by a private hepatologist.  See VA treatment notes, August 4, 2003; dated May 27, 2004; February 8, 2005.  These private treatment records must be obtained on remand.

As to the appellant's claim of entitlement to nonservice-connected death pension, it is not clear if the Veteran indeed has the requisite wartime service for nonservice-connected death pension.  His service separation form, his DD214, indicates that he served from September 1958 to October 1963, and had one year and ten months of foreign service.  The location of the foreign service was not listed.  The pertinent period of wartime service in the present appeal, considering the dates of the Veteran's service, is from February 28, 1961, to May 7, 1975, inclusive, in the case of a Veteran who served in the Republic of Vietnam during that period; and from August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases.  38 C.F.R. § 3.2 (f) (2015).  Thus, it is possible that the Veteran was in the Republic of Vietnam on any dates from February 28, 1961, through October 10, 1963, such that he has the requisite wartime service to render the appellant eligible for nonservice-connected pension.  On remand, the AOJ should obtain the Veteran's service personnel records to determine the location and time frame of his foreign service.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete service personnel records and/or any other pertinent records to determine the location and timeframe of the one year and ten months of foreign service listed on his DD214.

2. Make arrangement to obtain the Veteran's complete treatment records from his private hepatologist, dated from January 1999 to January 2009.

3.  After the above records have been obtained, forward the Veteran's claims file to an appropriate VA examiner.  Resultant to review of the claims file and notation that such review took place, the examiner should opine as to the following:

Is it at least as likely as not (at least a 50 percent probability) that the Veteran's liver disease and/or hepatitis C had its clinical onset during active service or was related to any incident of service?

In providing this opinion, the examiner should address the appellant's assertion that the Veteran was exposed to hepatitis C from being injected with reused or unsterilized needles in service, as well as the accepted medical principles involving injections during his period of service.  The examiner should also address the Veteran's in-service treatment for gastrointestinal problems, i.e., nausea, diarrhea, a warm gassy feeling, epigastric pain, and occasional burning sensation in the upper abdomen.  See Service treatment records, dated June 1-3, 1959, September 29, 1960, September 30, 1960, September 25, 1961, October 30, 1961, June 18, 1963, and July 18, 1963 (separation examination).  

Further, the examiner should consider the VA treatment records dated in March 2002 and July 2002.  In particular, the impression in March 2002 was Hepatitis C, no clear etiology, "?? Vaccination v. transfusion (not sure if received)" and the July 2002 hepatology consult noted that the Veteran denied a history of intravenous drug abuse; stated that he never had any transfusions or tattoos; gave a history of alcohol abuse; gave a history of surgery (a right inguinal hernia repair) in 1977; and reported that he had been married for 43 years and his wife was HCV negative.  

The examiner must provide a complete rationale for his/her opinion.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

4. Then, after ensuring any other necessary development has been completed, readjudicate the claims on appeal.  If the actions remain adverse to the appellant, provide her and her representative with a SSOC and allow her an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


